Claims 1, 2, 4, 8, 9, 11, 12, 14, 18, 19, and 195-198 are currently pending with claims 3, 5-7, 10, 13, 15-17, and 20-194 being cancelled.  Claim 196 has been withdrawn as being directed to a non-elected species.  Accordingly, claims 1, 2, 4, 8, 9, 11, 12, 14, 18, 19, 195, 197 and 198 are under consideration.  
All of the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 11, 12, 18, 19, 197 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134904 to Wang (hereinafter “Wang”) in view of US 2002/0151631 to Yoshida et al. (hereinafter “Yoshida”).
Wang discloses an article comprising a fiber reinforced thermoplastic polymer core layer 520 and a frim 510, 530 disposed on each side of the fiber reinforced thermoplastic polymer core layer (abstract and figure 5).  The polymer core layer has a porosity of greater than 0% and up to 95% by volume (paragraph 62).  The polymer core layer comprises a web of open cell structures having reinforcing fibers held together by thermoplastic resin particles (paragraphs 63 and 64).  In particular, the polymer core layer comprises a web of open cell structures having reinforcing glass fibers held together by the polypropylene powder (paragraph 75).   The polymer core contains 20 to 80% by weight of fibers and 80 to 20% by weight of a particulate thermoplastic material (paragraph 61).  Like the thermoplastic composite article of claimed invention, the article disclosed on Wang is useful as a building panel, an acoustic panel, or a vehicle panel (paragraph 55).  
Wang does not explicitly disclose the polymer core comprising a compounded flame retardant (FR) material composed of polypropylene resin compounded with a hydroxide flame retardant material. 
Yoshida, however, discloses a compounded FR material comprising a polymer material compounded with ammonium nitrate powder and aluminum hydroxide (abstract, figures 1A-1C).  The polymer material serves as a matrix so as to keep the ammonium nitrate powder and aluminum hydroxide in place (abstract).  The polymer material comprises polypropylene (paragraphs 108 and 109).  
The compounded FR material is incorporated in a target object comprising polypropylene (paragraph 119).  The compounded FR material containing target object obtained in examples 1-7 showed good results in the oxygen index (OI) test and UL 94 test indicating excellent flame retardancy (paragraph 122).  The compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This is a clear indication that the compounded FR material containing target object comprises 30 to 70 % by weight of the compounded FR material based on 100% by weight of the target object.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the compounded FR material disclosed in Yoshida in the polymer core of Wang in an amount of 30-70% by weight based on 100 wt% of the polymer core motivated by the desire to impart excellent flame retardant properties.  
As shown in Applicant’s disclosure, the polymer core layer comprising 30-50 wt% of compounded FR, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).  Further, the polymer core layer comprising 30-50 wt% of compounded FR, 30-60 wt% fiber and the balance of the thermoplastic resin meets the Class A rating (paragraph 111).  As shown in example 1, the polymer core comprising 40 wt% of compounded FR, 60 wt% fiber and 40 wt% polypropylene meets the Class A rating as well.  
Turning to Wang, the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin (paragraph 61).  
Turning to Yoshida, the compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This means that the compounded FR containing target object comprises 30-70 wt% of compounded FR material based on 100 wt% of target object.  
The compounded FR containing target objects obtained from examples 1-7 showed good results in the oxygen index (OI) test and UL94 test indicating excellent Flame Retardancy. 
The combined disclosures of Wang and Yoshida result in a polymer core layer obtained by mixing a polymeric matrix material with 30-70 wt% of compounded FR material wherein the polymeric matrix comprises 20-80 wt% of the fibers and 20-80 wt% of the polypropylene.  The polymer core layer has a porosity of greater than 0% and up to 95% by volume (paragraph 62).  The polymer core layer comprises a web of open cells with void spaces having reinforcing fibers held together by thermoplastic resin particles (paragraphs 63 and 64).  In particular, the polymer core layer comprises a web of open cells having reinforcing glass fibers held together by the polypropylene powder (paragraph 75).   Therefore, it is not seen that the compounded FR material could not be present in the void spaces as like material has like property.  As the hydroxide FR particles are included in the compounded FR material, the hydroxide FR particles are present in the void spaces as well.  
As previously discussed, the polymer core layer of the claimed invention comprising 30-50 wt% of compounded FR material, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).   Therefore, it is not seen that the content of compounded FR material of 30-70 wt% which is approximately close to the range set out in the specification of the claimed invention could not be an effective amount for the article to meet a class A rating. 
As to claims 2 and 12, Yoshida discloses that the compounded FR material comprises a magnesium hydroxide compounded with polypropylene (table 4, example 6).  
As to claims 8 and 18, Yoshida discloses a compounded FR material that is halogen free (examples 1 and 2).  
As to claims 9 and 19, Yoshida discloses a compounded FR material comprising a polymer material compounded with ammonium nitrate powder and aluminum hydroxide (abstract, figures 1A-1C).  The ammonium nitrate reads on the claimed additional flame retardant agent. 
As to claim 11, Wang discloses an article comprising a fiber reinforced thermoplastic polymer core layer 520 and a frim 510, 530 disposed on each side of the fiber reinforced thermoplastic polymer core layer (abstract and figure 5).  The frim reads on the claimed skin layer.  
As to claim 195, the combined disclosures of Wang and Yoshida result in an article comprising a polymer core composed of 30-70 wt% of compounded FR material based on 100 wt% of the polymer core wherein the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin.  
As to claim 196, Wang discloses that the reinforcing fibers are present homogeneously throughout the polymer core (paragraph 60).  And so are the compounded FR of Yoshida.  
As to claim 198, Yoshida discloses the compounded FR material obtained by pre-blending the ammonium nitrate, aluminum hydroxide and polypropylene together (figure 1A).  The ammonium nitrate powder has an average grain size of 0.01 to 100 µm (paragraph 11).  The aluminum hydroxide grain has an average grain size of 0.1 to 100 µm.  The compounded FR material is in the form of a grain having an average grain size of 100 µm to 10 mm (paragraph 85). 
Yoshida does not explicitly disclose an average particle size of the hydroxide material which is substantially the same as an average particle size of the polypropylene.  
However, the particle sizes of the polypropylene and the hydroxide material as well as an average particle size of the hydroxide material being substantially the same as an average particle size of the polypropylene are directed to physical properties associated with an intermediate product which is not a final product of the claimed compounded FR grain where the polypropylene serves as a matrix material to provide a medium to keep the hydroxide material in place. As such, the average particle size of the hydroxide material being substantially the same as the average particle size of the polypropylene is completely irrelevant to the final product of the claimed compounded FR grain and thus has no specific, substantial and credible utility. 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.   The hydroxide material and the polypropylene having the same particle size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such identical particle size is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polypropylene and the hydroxide material having the same particle size because the polypropylene and the hydroxide material having the same or different particle sizes have been shown in the art to be recognized equivalent particle size distribution of the polypropylene and hydroxide material for the compounded FR materials and the selection of these known equivalents to be used as the particle size distribution of the polypropylene and hydroxide material for the compounded FR materials will be within the level of the ordinary skill in the art.  

	
Claims 4, 14, and 195 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yoshida as applied to claim 1 above, further in view of US 2017/0166736 to Kalfus et al. (hereinafter “Kalfus”).  
Wang discloses that the polymer core contains 20 to 80% by weight of fibers and 80 to 20% by weight of a particulate thermoplastic material (paragraph 61). 
Yoshida discloses the compounded FR material comprising polypropylene, 0.1 to 50 parts by weight of a nitrogen compound, and 10 to 100 parts by weight of hydroxide material (paragraph 33).  The compounded FR material contains nitrogen compound, hydroxide material and polypropylene in a mixing ratio of 5:50:100 (table 1, example 1).  The compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88). 
The combined disclosures of Wang and Yoshida result in an article comprising a polymer core composed of 30-70 wt% of compounded FR material based on 100 wt% of the polymer core wherein the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin.  
The combined teachings of Wang and Yoshida do not suggest the compounded FR material comprising hydroxide material and polypropylene with a mixing ratio of 2:1 or 7:3.  
Kalfus, however, discloses a roofing composition comprising 10 to 90 parts by weight of a propylene-based polymer component having an average molecular weight of at least 200 kg/mol; and 20 to 80 parts by weight of a propylene-based elastomer component obtained from propylene and at least one of ethylene and C4-C12 alpha-olefins having an average molecular weight of from 5 to 50 kg/mol (abstract). The roofing composition further comprises 35 to 40 wt% compounded FR material obtained by pre-blending polypropylene with magnesium hydroxide wherein the content of the magnesium hydroxide is at least 75% by weight based on the total weight of the compounded FR material (paragraph 68).   
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the mixing ratio of the magnesium hydroxide to the polypropylene in the compounded FR material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mixing ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixing ratio of the magnesium hydroxide to the polypropylene in the compounded FR material in the range instantly claimed motivated by the desire to impart excellent flame retardant properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Response to Arguments
Applicant alleges that Wang fails to disclose a compounded FR material present in an effective amount for the thermoplastic composite article to meet a Class A standard as tested by ASTM E84 dated 2009 and combining Wang to Yoshida would not suggest the claimed invention.   
The examiner respectfully disagrees. 
Yoshida discloses a compounded FR material comprising a polymer material compounded with ammonium nitrate powder and aluminum hydroxide (abstract, figures 1A-1C).  The polymer material serves as a matrix so as to keep the ammonium nitrate powder and aluminum hydroxide in place (abstract).  The polymer material comprises polypropylene (paragraphs 108 and 109).  
The compounded FR material is incorporated in a target object comprising polypropylene (paragraph 119).  The compounded FR material containing target object obtained in examples 1-7 showed good results in the oxygen index (OI) test and UL 94 test indicating excellent flame retardancy (paragraph 122).  The compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This is a clear indication that the compounded FR material containing target object comprises 30 to 70 % by weight of the compounded FR material based on 100% by weight of the target object.  
Therefore, it is not seen that the content of compounded FR material of 30-70 wt% which is approximately close to the range set out in the specification of the claimed invention could not be an effective amount for the article to meet a class A rating. 
Applicant further states that adding Yoshida to Wang would not result in a polymer core layer having the hydroxide FR material included in the void spaces because the hydroxide FR material disclosed in Yoshida is consumed in a catalyst cycle to produce a non-combustion atmosphere, which is responsible for an excellent flame retardant effect.  Applicant’s statements are not commensurate in scope with the claim.  Nothing in the claim is specific that the hydroxide FR material is included in the void spaces of the polymer core layer during exposure to fire at which the catalytic cycle begins.   
As previously discussed, the combined disclosures of Wang and Yoshida would result in a polymer core layer obtained by mixing a polymeric matrix material with 30-70 wt% of compounded FR material wherein the polymeric matrix comprises 20-80 wt% of the fibers and 20-80 wt% of the polypropylene.  The polymer core layer has a porosity of greater than 0% and up to 95% by volume (paragraph 62).  The polymer core layer comprises a web of open cells with void spaces having reinforcing fibers held together by thermoplastic resin particles (paragraphs 63 and 64).  In particular, the polymer core layer comprises a web of open cells having reinforcing glass fibers held together by the polypropylene powder (paragraph 75).   Therefore, the examiner takes the position that the compounded FR material would be present in the void spaces as like material has like property.  As the hydroxide FR particles are included in the compounded FR material, the hydroxide FR particles are present in the void spaces as well.  
That is to say, the compounded FR material is present in the void spaces of the polymer core layer at room temperature and so is the hydroxide FR.   
Accordingly, the rejections over Wang in view of Yoshida and further in combination with Kalfus are maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Overholt et al. (US 7,252,041) disclose a flame retardant package including a polyolefin resin compounded with magnesium hydroxide and optionally alumina trihydrate, and zinc borate.  The flame retardant package is then included in a shipping pallet of polyolefin plastic material.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788